Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0313570 (Ohtaniuchi) in view of US PGPub 2016/0079626 (Bae).
With respect to claims 1 and 3, Ohtaniuchi teaches a nonaqueous electrolyte comprising at least one of compounds 1-10 (PP 0011) wherein compound 9 may be a cyclohexanecarbonitrile (PP 0104-0105) which reads on the homocyclic compound of instant claim 1.  Compound 4 has the formula: 

    PNG
    media_image1.png
    125
    214
    media_image1.png
    Greyscale

(PP 0083) which reads on the compound (4) of instant claim 3 when n42=0, n43=1, Y41 and Y42=O, Z41 is B, and L41 is a F, and n41=2, which reads on the cyclic dicarbonyl compound of claim 1.  The electrolyte may further comprise a solvent comprising a cyclic carbonate (PP 00117) such as: 

    PNG
    media_image2.png
    120
    113
    media_image2.png
    Greyscale

(PP 0131, 5-8).  Ohtaniuchi does not teach a specific combination of the compounds as claimed.  As discussed above, Ohtaniuchi teaches a limited number of compounds which may be used in combination.  It would have been obvious to one of ordinary skill in the art at the time of filing to pick and choose those above for use in combination as a reference may be relied on for all it teaches. Ohtaniuchi teaches a large number of solvents which comprise a CF3 or CF2H group which may be used in the electrolyte. Ohtaniuchi fails to teach a ratio of a fluorinated carbonate and at least one other carbonate in a ratio of (50 to 99)/(50 to 1).  Bae teaches a lithium battery comprising a solvent (PP 0009) wherein fluoroethylene carbonate may be included in the solvent in such an amount so that the irreversible characteristics and cycle-life characteristics of the battery may be improved (PP 0036).  The solvent may include ethylene carbonate, ethylmethyl carbonate, and 
With respect to claims 5 and 6, the electrolyte may be used in a lithium ion secondary battery [reads on the electrochemical device of claim 5].
With respect to claims 7 and 8, the lithium ion secondary battery comprises a positive electrode and a negative electrode (PP 0146-0147).  The positive active material may have the formula LiniMnMOX (PP 0153).  The positive electrode may be on a collector constituted of a metal foil, such as aluminum (PP 0151) which reads on the valve metal of claim 8. 
With respect to claims 9 and 10, a battery pack (module) may be made from the stated batteries (PP 0024). 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 05/05/2021, with respect to the rejection(s) of claim(s) 1, 3, and 5-10 under Ohtaniuchi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724